Title: Thomas Jefferson to Francis W. Gilmer, 10 April 1818
From: Jefferson, Thomas
To: Gilmer, Francis Walker


                    
                        Dear Sir
                        Monticello
Apr. 10. 18.
                    
                    I thank you for the letter of mr Ticknor which I have thought myself justified in communicating to his friends here on account of the pleasure it would give them, and that, I am sure, will give you pleasure. I trust you did not a moment seriously think of putting yourself behind the door of W. & M. College. a more compleat Cul de sac could not be proposed to you. no, dear Sir, you are intended to do good to our country, and you must get into the legislature; for never did it more need the aid of all it’s talents, nor more peculiarly need them than at the next session. for altho’ the prospect of our university is so far good, yet all is to go again to the legislature, & who can tell who they will be, and what they will do. the Visitors of our college meet on the 11th of May; Correa & Cooper will then probably be here. make you the 3d & be assured of the pleasure it will give to them & to
                    
                        Your’s affectionately
                        Th: Jefferson
                    
                